DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Styskara et al. (“The operation principles and implementation of automated system for arc disturbances control for AC and DC electrified railway lines.”, 2015 IEEE).



With respect to claim 1, Styskala et al. discloses a monitoring device for monitoring catenary-pantograph interaction in a railway vehicle (page 1, para 4, lines 1-6; detect stable concentrated defects of the catenary and determine the possible faulty pantographs), characterized in that it comprises:
an input-output module (see Fig. 2; ADC input and output of the radio unit) comprising at least one frequency-tunable radio receiver module [HFLA, high frequency linear amplifier shown in Fig. 2) and an antenna [W2] (inductivity of the antenna unit shown in Fig. 2) associated with the radio receiver module (page 2, para 2, lines 6) for picking up radio signals emitted by the catenary-pantograph interaction in the radio frequency and microwave bands (page 2, para 6, lines 1-13; the radio units should have the ability to transfer information about the place, reasons and time of arc current collection to the power dispatcher as the protocol of events);
 a control module [MC] (microcontroller shown in Fig. 2) connected to the input-output module (see Fig. 2; ADC input and output of the radio unit) configured for detecting electric arcs  produced in the catenary- pantograph interaction in the radio signal (page 2, para 5, lines 1-11; determines radio registration of arc disturbances of current collection based on the radio reception) received by radio receiver module (page 2, para 2, line 6) within at least one of the tuned radio frequency and microwave bands [HFLA, high frequency linear amplifier shown in Fig. 2).

With respect to claim 2, Styskara et al. discloses a device according to claim 1, characterized in that the control module comprises at least one microcontroller [MC] (see microcontroller shown in Fig. 2).

With respect to claim 3, Styskara et al. discloses a device according to claim 1, characterized in that the control module comprises at least one microprocessor (see PPD, preprocessing device shown in Fig. 2).

(page 2, para 5, lines 1-11; determines radio registration of arc disturbances of current collection based on the radio reception).

With respect to claim 5, Styskara et al. discloses a device according to claim 1, characterized in that it further comprises a storage module (page 3, para 2, lines 7-8; a receiving optical unit and the unit for recording and information processing shown in Fig. 2) connected to the control module [MC] (see microcontroller shown in Fig. 2) for storing information about the detected electric arcs (page 2, para 5, lines 1-11; determines radio registration of arc disturbances of current collection based on the radio reception).

  With respect to claim 6, Styskara et al. discloses a device according to claim 1, characterized in that it further comprises a communication module connected to the control module for sending records and/or alarms generated by the control module with information about the detected electric arcs (page 2, para 5, lines 1-11; determines radio registration of arc disturbances of current collection based on the radio reception).



With respect to claim 9, Styskara et al. discloses a device according to claim 1, characterized in that the input-output module further comprises a pantograph current measurement module (page 2, para 5, lines 1-11; determines radio registration of arc disturbances of current collection based on the radio reception).


With respect to claim 10, Styskara et al. discloses a device according to claim 9, characterized in that the pantograph current measurement module uses amperometric clamps or a communication network connection of the railway vehicle (page 2, para 6, lines 9-13, computer information networks).

With respect to claim 11, Styskara et al. discloses a device according to claim 1, characterized in that the radio receiver module is tuned in the high frequency band [page 2, para 2, lines 1-7; HFLA, high frequency linear amplifier shown in Fig. 2).

With respect to claim 12, Styskara et al. discloses a device according to claim 1, characterized in that the radio receiver module is tuned in the ultra-high frequency band [HFLA, high frequency linear amplifier shown in Fig. 2).


With respect to claim 13, Styskara et al. disclose a device according to claim 1, characterized in that the radio receiver module is tuned in the microwave band (see different frequency bands in Figs. 5-7).

With respect to claim 14, Styskara et al. discloses a device according to claim 1, characterized in that it further comprises an autonomous power supply module (page 2, para 8, lines 1-4).

(page 3, para 2, lines 1-9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Styskara et al. (“The operation principles and implementation of automated system for arc disturbances control for AC and DC electrified railway lines.”, 2015 IEEE) in view of Rehm et al. DE 102006003969 A1.



With respect to claim 7, Styskara et al. discloses a device according to claim 1.
Styskara et al. does not disclose characterized in that the input-output module further comprises an odometry and positioning module to obtain the position and speed of the railway vehicle.
(under description see para 0014, lines 1-7; para 0008 the odometry are wheel sensors which records and allow an exact determination of means traveled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Styskara et al. to include characterized in that the input-output module further comprises an odometry and positioning module to obtain the position and speed of the railway vehicle as taught by Rehm et al. to obtain exact determination and means traveled (para 0014, lines 1-7; para 0008).


With respect to claim 8, Styskara et al. discloses the device according to claim 7.
Styskara et al. does not disclose characterized in that the odometry and positioning module comprises a GPS receiver.
  Rehm et al. discloses characterized in that the odometry and positioning module comprises a GPS receiver (see para 0014, lines 1-7; discloses a satelline navigation system (GPS)).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Styskara et al. to include characterized in that the odometry and positioning module comprises a GPS receiver as taught by Rehm et al. to obtain exact determination and means traveled (para 0014, lines 1-7; para 0008).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866